Federal Insecticide, Fungicide and Rodenticide Act; suspension of registrations for certain use of pesticides containing "Silver”; claim for indemnification. — This matter came before the court upon a stipulation of settlement filed July 9, 1981. On February 28, 1979 the administrator of the Environmental Protection Agency suspended the registrations for certain use of pesticides containing "Silver.” The petition in this matter, filed October 7, 1980, sets forth claims for indemnification, pursuant to Sec. 15 of the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136m, arising from the suspension and cancellation of "Silver” registrations. The plaintiffs are Chevron Chemical Company, the holder prior to February 28, 1979 of registrations with the Environmental Protection Agency for certain uses of pesticides containing "Silver,” and the distributors and retailers (listed in Appendix A to the petition) who purchased Chevron "Silver” products. The cited stipulation recites that all of the requirements for indemnification payments to plaintiffs pursuant to Sec. 15 of the Act have been met, that Chevron has the authority to settle this case and receive payment for itself and for the other plaintiffs herein. Accordingly, in these circumstances, the court, by order of July 17, 1981, ordered that, in *785accordance with the stipulation of settlement filed July 9, 1981, judgment of $12,880,842.98, allocated as set forth, be entered in favor of plaintiffs in this matter and against the United States, with the judgment to be paid to Chevron Chemical Company for the benefit of all plaintiffs.